1    PILLSBURY WINTHROP SHAW PITTMAN LLP
     PHILIP S. WARDEN (SBN 54752)
2    philip.warden@pillsburylaw.com
     CLARK THIEL (SBN 190212)
3    clark.thiel@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
4    San Francisco, CA 94111-5998
     Telephone: 415-983-1000
5    Facsimile: 415-983-1200

6    PILLSBURY WINTHROP SHAW PITTMAN LLP
     SYDNEY A. WARD (SBN 312615)
7    sydney.ward@pillsburylaw.com
     2600 Capitol Avenue, Suite 300
8    Sacramento, CA 95816-5830
     Telephone: 916-329-4700
9    Facsimile: 916-441-3583

10   KINGSLEY BOGARD, LLP
     ROBERT E. KINGSLEY (SBN 59596)
11   Prosecuting Authority for Plaintiff
     rkingsley@kblegal.us
12   600 Coolidge Drive
     Suite 160
13   Folsom, CA 95630
     Telephone: 916-932-2500
14
     Attorneys for Plaintiff SACRAMENTO REGIONAL
15   PUBLIC SAFETY COMMUNICATIONS CENTER
     D/B/A SACRAMENTO REGIONAL FIRE/EMS
16   COMMUNICATIONS CENTER

17                                     UNITED STATES DISTRICT COURT

18                                    EASTERN DISTRICT OF CALIFORNIA

19
     SACRAMENTO REGIONAL PUBLIC                           Case No. 2:18-cv-01792-KJM-KJN
20   SAFETY COMMUNICATIONS CENTER
     D/B/A SACRAMENTO REGIONAL                            STIPULATED AGREEMENT AND
21   FIRE/EMS COMMUNICATIONS CENTER                       ORDER UNDER FED. R. EVID. 502(d)
22                       Plaintiff,                       Judge: Hon. Kendall J. Newman
23            vs.
24   TYLER TECHNOLOGIES, INC., a Delaware
     corporation F/K/A NEW WORLD SYSTEMS
25   CORPORATION, a Surrendered California
     corporation
26
                         Defendant.
27

28

                    [PROPOSED] [STIPULATED AGREEMENT AND] ORDER UNDER FED. R. EVID. 502(d)
     4823-8208-7046.v1                                                        Case No. 2:18-cv-01792-KJM-KJN
1    K&L GATES
     BETH W. PETRONIO (ADMITTED PRO HAC VICE)
2    beth.petronio@klgates.com
     1717 Main Street, Suite 2800
3    Dallas, Texas 75201
     Telephone: 214-939-5815
4    Facsimile: 214-939-5849

5    SEGAL & ASSOCIATES, PC
     MALCOLM SEGAL (SBN 075481)
6    JOHN T. KINN (SBN 130270)
     msegal@segal-pc.com
7    jkinn@segal-pc.com
     400 Capitol Mall, Suite 2550
8    Sacramento, CA 95814
     Telephone: 916-441-0886
9    Facsimile: 916-575-1231

10   Attorneys for Defendant TYLER
     TECHNOLOGIES, INC., a Delaware Corporation
11   F/K/A NEW WORLD SYSTEMS
     CORPORATION, a Surrendered California
12   corporation

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                                                      -1-
                  [PROPOSED] [STIPULATED AGREEMENT AND] ORDER UNDER FED. R. EVID. 502(d)
     4823-8208-7046.v1                                                      Case No. 2:18-cv-01792-KJM-KJN
1             WHEREAS, Plaintiff Sacramento Regional Public Safety Communications Center d/b/a

2    Sacramento Regional Fire/EMS Communications Center and Defendant Tyler Technologies, Inc.

3    (together, “the Parties”) jointly request that this Court issue an Order pursuant to Federal Rule of

4    Evidence 502(d) to facilitate production and use of documents in this proceeding and to protect the

5    Parties against waiver of any privileges or protections attaching to those documents;

6             WHEREAS, the Parties may produce documents, answer interrogatories, and provide

7    testimony and other information that may contain information covered by the attorney-client

8    privilege or work product protection;

9             WHEREAS, absent an order from the Court, under certain circumstances, the production of

10   privileged or protected information can operate as a waiver of any applicable privilege, protection,

11   and/or immunity with respect to disclosure in this case and other Federal or State proceedings;

12            WHEREAS, the Parties wish to expedite and facilitate the production of a large volume of

13   data, information, and documents, and to protect against waiver as a result of the disclosure of

14   attorney-client privileged communications or work product materials;

15            WHEREAS, Fed. R. Evid. 502(d) states that a “federal court may order that the privilege or

16   protection is not waived by disclosure connected with the litigation pending before the court – in

17   which event the disclosure is also not a waiver in any other federal or state proceeding”;

18            WHEREAS, this Court finds good cause to issue an order pursuant to Fed. R. Evid. 502(d);

19   and

20            WHEREAS, the Court shall retain jurisdiction over any matter or dispute arising from or

21   relating to the implementation of this order.

22            IT IS HEREBY AGREED that, pursuant to Fed. R. Evid. 502(d), a Party’s disclosure or

23   production of any documents or information in this proceeding shall not, for the purposes of this

24   proceeding or any other proceeding in any other court, constitute a waiver by that Party of any

25   privilege or protection applicable to those documents, including the attorney-client privilege, work

26   product protection, and any other privilege or protection recognized by law.
27            The provisions of Fed. R. Evid. 502(b) are inapplicable to the production of documents or

28   information under this Order. Specifically, there has been no waiver if a party discloses privileged
                                                                                                        -2-
                  [PROPOSED] [STIPULATED AGREEMENT AND] ORDER UNDER FED. R. EVID. 502(d)
     4823-8208-7046.v1                                                             Case No.: 2:18-cv-01792-KJM-KJN
1    or protected information, regardless of whether the party took reasonable steps to prevent the

2    disclosure or to rectify the error.

3                Disclosure of information or documents by the receiving party before the producing party

4    designates the information as protected shall not be deemed a violation of this Order.

5
      Dated: February 7, 2019                     PILLSBURY WINTHROP SHAW PITTMAN LLP
6

7                                                 /s/ Philip S. Warden
                                           By:    PHILIP S. WARDEN
8                                                 ROBERT E. KINGSLEY, Prosecuting Authority
9                                                 Attorneys for Plaintiff
                                                  SACRAMENTO REGIONAL PUBLIC SAFETY
10                                                COMMUNICATIONS CENTER D/B/A
                                                  SACRAMENTO REGIONAL FIRE/EMS
11                                                COMMUNICATIONS CENTER

12
      Dated: February 7, 2019                     K&L GATES
13

14                                                /s/ Beth W. Petronio
                                           By:    BETH W. PETRONIO
15                                                Attorneys for Defendant
                                                  TYLER TECHNOLOGIES, INC. F/K/A NEW WORLD
16                                                SYSTEMS CORPORATION
17
              IT IS SO ORDERED, with the following amendment and clarification:
18
              1. The court will not retain jurisdiction over enforcement of the terms of this stipulated
19
                   agreement and order after the action is terminated.
20
     Dated: February 8, 2019
21

22

23

24

25

26
27

28
                                                                                                              -3-
                  [PROPOSED] [STIPULATED AGREEMENT AND] ORDER UNDER FED. R. EVID. 502(d)
     4823-8208-7046.v1                                                             Case No.: 2:18-cv-01792-KJM-KJN
